DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the Amendment dated 3/14/2022, the following has occurred: Claims 1 – 4 have been canceled; Claims 5 – 23 have been added.
Claims 5 – 23 are pending.
The Examiner realizes that this application is pro-se. The Examiner encourages the Applicant to call in case the rejections below are unclear.
Claim Objections
Claim 5, 9, 10 is objected to because of the following informalities:  
Claim 5 includes, “facility , via kiosk or mobile device, to the medical facility” The Examiner notes that there is a space before the “,” and further that the claim does not end with a period.
Claim 9 includes, “Claim 9 (NEW) The method of claim 9 …” The Examiner understands this to be the method of claim 5.
The Examiner notes that other typographic errors exist.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 5 – 23), which recite steps of
a) creating an initial account as a result of an appointment being set with the medical facility;
b) requiring the patient to start by identifying and selecting their status as a new patient or existing patient to the medical facility to the medical facility
These steps of claims 5 - 23, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in paragraph 1, “More particularly, the invention relates to automating a system for registering patients with a complete demographic and insurance profile, check in and check out process in a healthcare facility.”
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 6 – 23, reciting particular aspects of how patient registration may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of camera and keypad amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 36, see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as kiosk or computer, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6 – 23, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as kiosk or computer; accurate and complete registration, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements:
Kiosk/ mobile device - [0036] In addition the system allows for l0% complete registration on a mobile device or at point of service at designated kiosk housing a camera enabled PC or tablet.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 6 – 23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  Claim 19 includes, “requiring the patient review and sign all required documents electronically with their finger via the screen of the kiosk of personal mobile device, if the last found signature date has met the defined expiration time frame.” Paragraph 28 states, “[0028] The software will show the patient the medical practice's financial policy, consent to treat policy and medical record release policy for review that would be updated from time to time consultations or through the data taken at the time of enrolling.” The Specification does not include a check to determine if a document expires. There is nothing disclosed that a document must be reviewed in a particular time frame.
This is a new matter rejection. Claim 21 includes, “checking for text as well that will allow the system to determine the proper insurance plan to activate when the standard insurance payer ID is not present.” The Specification does not disclose this process.
This is a new matter rejection. Claim 22 includes, “system if it is determined that the payer ID requires mailing of any sort versus electronic submission.” The Specification does not disclose this process.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "kiosk" in preamble.  Claim 5 also recites, “the physical kiosk,” and “via kiosk.” It is not clear from the claim whether they are claiming the same things or three different things.  There is insufficient antecedent basis for this limitation in the claim. The Examiner is using ‘kiosk’ as an example. 
Claims 5 – 23 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 5, 6, 9 –12, 14 – 16, and 18 – 20 include, for example “a).”  The independent claim 5 is the first introduction of a). It is not clear whether the dependent claims replace the independent claim a) or are a new a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 8, 10, 12, 13, 18, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saffari et al., U.S. Pre-Grant Publication 2020/ 0226551.
As per claim 5,
Saffari teaches a method for allowing a patient to register completely and accurately, prior to their appointment, at a medical facility by way of a kiosk stationed centrally within the medical facility or via the patient's personal mobile device, without medical facility staff participation (Abstract and Figure 1), the method comprising of the steps of:
a) 	creating an initial account (Abstract, self-registration),
that can be activated and assessed either at the physical kiosk at the medical facility of the patient's personal mobile device, as a result of an appointment being set with the medical facility (Abstract – the Examiner notes the optional language “that can be…” which means that it is not required to do so);
b) requiring the patient to start by identifying and selecting their status as a new patient or existing patient to the medical facility , via kiosk or mobile device, to the medical facility (figure 2A, #203 Been before?)
As per claim 8, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method further including the step of retrieving all of the pertinent insurance company details from the patient via the kiosk's camera stationed centrally within the medical facility or the personal mobile device's camera (paragraph 32).
As per claim 10, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method including the steps of:
a) requesting that the patient either indicate themselves as their account guarantor or identify another person if their age is under 18 years (paragraph 48);
b) requesting the name, date of birth, relationship, social security number and address of the alternative person identified as the account guarantor (there is no alternative person identified);
c) requesting the guarantor, if present to present their government issued identification card to the camera of the kiosk or personal mobile device reading and extracting the indicated alternate guarantor's name, date of birth, gender and address from their government issued identification card (there is no guarantor required other than the patient);
d) requesting that the indicated alternate guarantor enter their social security number and phone number (there is no alternative guarantor – also, there is a space after the word “number ”);
e) storing the image of the guarantor identification card in the integrated EHR or practice management system as guaratoridentifcationcard.date (this step is not performed).
As per claim 12, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method including the steps of:
a) collecting the copay via the integrated payment system, if read and extracted from the insurance card, via the kiosk or personal mobile device camera (figures 2X – 2Z);
As per claim 13, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method comprising of the steps listed below when the patient identifies himself or herself as an existing patient;
b) requesting the patient present their face centrally for the camera of the kiosk or the personal mobile device (paragraph 35);
c) initiating a facial recognition process that will compare the face of the patient to the government issued identification card on file or prior taken photograph (paragraph 35);
d) contingent on facial recognition match, the integrated EHR or practice management system will activate the associated patient profile (paragraph 35, verified).
As per claim 18, Saffari teaches the method of claim 13 as described above.
Saffari further teaches the method as described above in claim 10.  It should be noted that step c) does not end in a semi-colon and step e) has a space after number.
As per claim 21, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method wherein the step of scanning, reading and extracting the payer ID will search the integrated EHR or practice management system to ensure proper insurance plan includes checking for text as well that will allow the system to determine the proper insurance plan to activate when the standard insurance payer ID is not present (The Examiner notes that the last clause, “when the standard ….” is controlling in understanding the claim.  Under Saffari, there is always an insurance payer ID and therefore this limitation is false and the rest of the claim is not limiting).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 9, 11, 14, 15, 16, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saffari et al., U.S. Pre-Grant Publication 2020/ 0226551.
As per claim 6, Saffari teaches the method of claim 5  as described above.
Saffari further teaches the method comprising of the following specific steps based on a new patient status selected by the patient via kiosk or personal mobile device comprising:
a) validating the patient's identity by requesting that the patient present the barcode of, and full image of their government issued identification card/drivers license to the kiosk's or personal mobile device's camera (figure 2H – The Examiner notes that the ‘present the barcode’ limitation is not clear and is not used elsewhere.  It is understood to be something that was meant to be removed);
b) using the camera of the kiosk or personal mobile device to read for and extract the patient's name, address (figure 21, paragraphs 34 and 43);
c) prompting the patient via kiosk or personal mobile device screen to enter their primary telephone number in the labeled field boxes (paragraph 37);
d) presenting the data extracted from the government issued identification card and the data entered by the patient on the screen for patient review and confirmation as accurate (figure 2I);
e) mapping and storing the confirmed data in the integrated EHR database or practice management system database used by the medical facility (paragraph 80, local database of practice management system – It should be noted that the mapping does not define a process but  is understood as saving to a database);
Saffari does not explicitly teach 
b) using the camera of the kiosk or personal mobile device to read for and extract the patient's name, date of birth, address and gender;
c) prompting the patient via kiosk or personal mobile device screen to enter their social security number and primary telephone number in the labeled field boxes;
f) the image of the government issued identification card will be stored as well in the medical facility's EHR or practice management's database as typeofidentificationcard.date;
g) storing the current photograph of the patient to the profile in the integrated EHR or practice management systems as patientphoto.date.
Regarding the extracted “date of birth” and “gender.” The Examiner notes that the functional step is extracting data.  Other data on the card could equally be extracted.  Therefore, it would have been prima facie obvious to repeat the extracting step. The processing of extracting was known and the results are predictable.
Regarding the entered “social security number.” The Examiner notes that the functional step is entering data. The data has particular descriptive labels.  In the instant case, “social security number” is not used in a later step and therefore remains as entered data. Therefore, it is prima facie obvious to enter any data into the system. The process of entering data with a prompt is shown. The results of entering other data is predictable.
Regarding steps “f)” and “g),” the limitations claim the step of storing data as a particular with a particular field label.  However, that field label is a descriptive function of the field. Substituting the claimed field label with another field label is a prima facie substitution of labels.  Therefore, it would be prima facie obvious as the process of labeling fields is known and the result is predictable.
As per claim 7, Saffari teaches the method of claim 6  as described above.
Saffari further teaches the method including the step of allowing the patient to edit the address, if the address extracted from the government identification card is no longer accurate (figure 2I).
As per claim 9, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method comprising the steps of:
a) requesting the patient present the front and back of their insurance card(s) at theprompting of the system (figure 2G also, “theprompting” is one word);
b) retrieving and extracting the payer ID using the camera of either the kiosk or personal mobile device (figure 2H);
c) using the extracted payer ID to activate the associated insurance plan in the integrated
d) EHR or practice management system (figure 2I – the Examiner notes that steps c) and d) are combined);
e) retrieving and extracting the the policy number, group number and copay from the presented insurance card using the camera kiosk or personal mobile device (figure 2M the word “the” is repeated);
f) scanning and retrieving policy number, group number and copay into the activated insurance plan in the integrated EHR or practice management system (figures 2N and paragraph 39);
g) verifying that the address and contact number for the insurance company matches the insurance plan activated in the integrated EHR or practice management system (paragraphs 42 and 43);
h) modifying the activated insurance plan's address and/or contact number as a single instance specifically for current case if they address and contact number is not a match (paragraph 41);
i) reading the presented insurance card for the subscriber name to check as a match to the patient's name (paragraph 42);
j) prompting the patient to enter the name and their relationship to the subscriber if in the current case the patient name and subscriber name read on the card are not the same (the Examiner notes that this step is optional. “if, in the current case” means that this step may not occur);
k) mapping the entered subscriber name and relationship into the activated insurance plan profile in the integrated EHR or practice management system (paragraphs 80 -– 83 – It should be noted that the mapping does not define a process but  is understood as saving to a database);
l) presenting a summation of all of the extracted and entered data on the kiosk or personal mobile device screen for the patine to confirm as accurate (figures 2I, 2P where patient is miss-spelled);
m) allowing the patient to modify any of the data they entered only if seen incorrect (figure 2I and 2P);
n) presenting a summation of all of the extracted and entered data for the patient to confirm as accurate or not (figure 2I and 2P);
o) mapping and storing all confirmed data into the insurance plan profile in the integrated EHR or practice management system (paragraphs 80 -– 83 – It should be noted that the mapping does not define a process but  is understood as saving to a database);
p) repeating this step a maximum of three times or until the patient indicates done on the screen of the kiosk or personal mobile device (paragraph 43, update information where the “up to” could be just once);
Saffari does not explicitly teach 
q) storing the images of the front and back off the insurance card(s) as insuranceplan.date.
However, it would have been obvious to do so as described above.
As per claim 11, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method including the steps of:
a) presenting all medical facility defined documents inclusive of consent to treat, consent to bill and all other medical facility specific documents to the patient via the kiosk or personal mobile device screen (figure 4B);
b) allowing patients to sign once with their finger in the indicated box (figure 4B);
c) requesting consent to distribute and use the signature on all presented and reviewed forms (paragraph 60);
Saffari does not explicitly teach 
d) informing patent that all electronically signed forms will be sent via email for future reference;
e) forwarding all electronically signed forms to the patient's email on file.
However, Saffari further teaches informing the patient that an email may be sent for a receipt (figure 2Z).  Further, paragraph 292 describes the step of emailing the document to the patient. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to prompt for emailing documents.  The ability to email documents was known and the results are predictable.
As per claim 14, Saffari teaches the method of claim 13 as described above.
Saffari further teaches the method as described above in claim 6.
As per claim 15, Saffari teaches the method of claim 13 as described above.
Saffari further teaches the method as described above in claim 9.
As per claim 16, Saffari teaches the method of claim 13 as described above.
Saffari further teaches the method as described above in claim 6.
As per claim 19, Saffari teaches the method of claim 13 as described above.
Saffari further teaches the method including the steps of:
a) verifying the last date of signature by the patient on the consent to treat policy, consent to bill and any other specific policies outlined by the medical facility that require signature (paragraph 60 – it should be noted that the Specification does not state what a “consent to treat policy” or what a “consent to “bill” document is.  The Specification only discloses the document names and not the contents. The Examiner understands these forms as generic forms that need to be signed);
b) requiring the patient review and sign all required documents electronically with their finger via the screen of the kiosk of personal mobile device, if the last found signature date has met the defined expiration time frame (paragraph 60 and where the Examiner understands the “if the…” condition to always be required);
Saffari does not explicitly teaches the method including the steps of:
c) informing patent that all electronically signed forms will be sent via email for future reference;
d) forwarding all electronically signed forms to the patient's email on file.
However, it would have been obvious to do so as explained above in claim 11.
As per claim 22 Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method wherein the step of scanning, read and extracting the payer ID, via the camera of the kiosk or personal mobile device, includes alerting the medical biller via the integrated EHR or practice management system if it is determined that the payer ID requires mailing of any sort versus electronic submission (As with the language of claim 21, the last clause, “if it is determined” controls the understanding of the claim.  Therefore, what is required is emailing the patient the forms. This is shown above in claim 11.)
As per claim 23, Saffari teaches the method of claim 5 as described above.
Saffari further teaches the method as described above in claim 10.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saffari et al., U.S. Pre-Grant Publication 2020/ 0226551 in view of Witherspoon, U.S. Pre-Grant Publication 2009/ 0271378.
As per claim 17, Saffari teaches the method of claim 13 as described above.
Saffari does not explicitly teach however, Witherspoon further teaches the method including the step of allowing the patient to indicate no insurance via the screen of the kiosk or personal mobile device, which will status the patient as self pay on the patient profile in the integrated EHR or practice management system (paragraphs 52 and 53 self-pay part of an EMR/PHR system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Saffari. One of ordinary skill in the art at the time of the invention would have added these features into Saffari with the motivation to check to see if the person accessing a medical professional has membership, insurance, or needs to self-pay via pay-pal, credit card, or check before having access to a medical consultation (Witherspoon, paragraph 52).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saffari et al., U.S. Pre-Grant Publication 2020/ 0226551 in view of Meagher, U.S. Pre-Grant Publication 2012/ 0296668.
As per claim 20, Saffari teaches the method of claim 13 as described above.
Saffari does not explicitly teach however, Meagher further teaches the method including the steps:
a) searching for outstanding balances associated with the current patient profile within the integrated EHR or practice management system (paragraphs 19 – 23);
b) identifying the existing attached copay or newly extracted copay, if a new insurance plan was presented in this occurrence (paragraphs 19 – 23);
c) requesting payment from patient to include either the current copay or the current copay and the located outstanding balance, if applicable via the integrated payment system (paragraph 23, total amount owed);
d) allowing the patient to click check in, once all prior steps are completed and the payment is processed and approved, if applicable (paragraphs 23 and 24 pay amount owed);
e) placing the patient as registered status on the back end in the integrated EHR or practice management system (paragraph 24 PHR Patient Health Record and paragraph 26 PHR database).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Saffari. One of ordinary skill in the art at the time of the invention would have added these features into Saffari with the motivation to provide automated check-in, scheduling, and prepayment services for the benefit of patients, health care providers, and others (Meagher, paragraph 2).
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stueckemann et al., U.S. Pre-Grant Publication 2019/ 0267123 teaches a system for facilitating a medical order/prescription of a prescription product is provided.
Holmes et al., U.S. Pre-Grant Publication 2016/ 0320381 teaches receiving the sample, and performing one or more of a sample preparation, sample assay, and detection step.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626